UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1250


LESLIE YUENGAL,

                  Plaintiff – Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                  Defendant – Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
Chief District Judge. (4:10-cv-00042-FL)


Submitted:   July 28, 2011                  Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie Yuengal, Appellant Pro Se.        Eskunder Boyd, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland; Rudolph A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leslie       Yuengal       appeals       the     district      court’s         order

upholding     the    Commissioner         of        Social    Security’s             denial      of

benefits    under    the     Social     Security       Act.         The    district        court

referred this case to a magistrate judge pursuant to 28 U.S.C.A.

§ 636(b)(1)(B) (West 2006 & Supp. 2011).                        The magistrate judge

recommended       upholding      the    Commissioner’s         decision         and     advised

Yuengal that failure to file timely and specific objections to

this recommendation could waive appellate review of a district

court order based upon the recommendation.

            The     timely       filing      of       specific       objections            to     a

magistrate       judge’s     recommendation           is     necessary          to     preserve

appellate review of the substance of that recommendation when

the     parties     have        been     warned        of     the     consequences               of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);     see    also    Thomas       v.    Arn,     474    U.S.       140     (1985).

Yuengal     has     waived       appellate        review      by     failing          to      file

objections after receiving proper notice.                       Accordingly, we deny

Yuengal’s    motion       for    appointment         of     counsel       and    affirm         the

district court’s judgment.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented       in    the        materials




                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3